DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The term, “in particular” is used throughout the claims.  In some instance, they are redundant, and in some instances, the claims are made unclear. 
In the present instance, claims 1 and 11 recite the broad recitation “a pin lifting device”, and the claim also recites “a pin lifter, for the movement and positioning” which is the narrower statement of the range/limitation.  Claim 4 recites the broad recitation, “along an adjustment axis 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
In order to expedite prosecution, it is assumed that the narrower recitation is considered.  For example in claims 8 and 17, instead of the broad recitation “a restoring element”, the narrower recitation, “a restoring spring…or pneumatic restoring mechanism” is considered.  In claim 9, instead of “wherein the first piston rod is formed extending through the first piston and is arranged in a fixed position”, the narrower recitation, “by means of a screw connection, in relation to the first piston” is considered.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillin et al. (McMillin) (2013/0059447).
	Regarding claim 1, McMillin discloses a pin (228) lifting device (Fig. 2A, 2B, 3A-3C), in particular a pin lifter, for the movement and positioning of a substrate to be processed, in particular a wafer (206), comprising a pneumatic drive cylinder (para 0055, Fig. 3A-3C) comprising a cylindrical housing (303) enclosing a first cylindrical inner volume (304) and a first piston arrangement (301) arranged movably along a movement axis extending parallel or coaxially in relation to a longitudinal axis (L) (vertical axis in Fig. 3A-3C), comprising a first piston (301) and a first piston rod (311), wherein the longitudinal axis (L) is defined by the first cylindrical inner volume, the first piston delimits the first inner volume (304, para 0057-0059), the first piston rod protrudes out of the cylindrical housing (Fig. 3A-3C), and the first piston arrangement is adjustable into an extended equipping position by a pressure application to the first inner volume (para 0058-0061), and at least one support pin (one of three pins 228 in Fig. 2A) movable at least substantially parallel or coaxially in the direction of the longitudinal axis (L), wherein the support pin is connected to an outer end of the first piston rod provided outside the cylindrical housing (Fig. 2A, 3A-3C, para 0057, pin 228 and the first piston rod 311 are connect via pin lifter yoke) and the support pin is linearly movable by a movement of the first piston arrangement (Fig. 2B), wherein the drive cylinder has a second piston arrangement (302) comprising a second piston (302) and a contact surface (top surface of piston rod 312), wherein the second piston delimits a second inner volume (305, para 0057-0059) enclosed by the cylindrical housing, in particular wherein the first and the second inner volume are separated from one another by the second piston (Fig. 3A-3C), the second piston arrangement is movably arranged at least substantially coaxially (vertical axis) in relation to the first piston arrangement (Fig. 3A-3C), and the contact surface of the second piston arrangement faces in the direction of the first piston (Fig. 3A-3C), and the first piston arrangement and the second piston 
Regarding claim 2, McMillin discloses wherein the drive cylinder has a second compressed air duct (309), which is arranged in such a way that the second and in particular the first piston arrangement is adjustable from the retracted processing position into a transition position by a pressure application to the second inner volume by way of the second compressed air duct, and the drive cylinder as a first compressed air duct (307) which is arranged in such a way that the first piston arrangement is adjustable from the transition position into the extended equipping position by a pressure application to the first inner volume by way of the first compressed air duct (para 0059, 0060, 0064).
Regarding claim 8, McMillin discloses wherein the drive cylinder has at least one restoring functionality, by means of which a restoring force can be provided, which acts on the first and/or the second piston arrangement in such a way that it is pressed into the retracted processing position, wherein the restoring functionality is designed as a restoring element, in particular a restoring spring, which is arranged in such a way that the restoring force acts on the first piston, or a controllable, particularly pneumatic, restoring mechanism, wherein the restoring force on the first piston is settable by pressure application, in particular with respect to its amount (para 0058, pneumatic restoring mechanism).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillin et al. (McMillin) in view of Ishibashi et al. (Ishibashi) (WO 2016/006437 translation provided with the Office Action, page number refers to the translation).
McMillin discloses wherein the second piston arrangement has a second piston rod (312), an end surface of the second piston rod faces in the direction of the first piston arrangement (Fig. 3A-3C), and the end surface represents the contact surface, wherein the first piston and the second piston rod are provided without contact in the equipping position and the first piston (Fig. 3C) and the second piston rod are in contact in the retracted processing position (Fig. 3A), and/or the first piston rod is formed in such a way that a free inner end of the first piston rod, which is opposite to the outer end of the first piston rod, faces in the direction of the contact surface, wherein the first piston rod and the contact surface are provided without contact in the equipping position and the first piston rod and the contact surface are in contact in a retracted processing position (Fig. 3A, 3C), wherein the first piston rod is formed extending through the first piston and is arranged in a fixed position (Fig. 3A, 3C).  However, McMillin does not disclose in particular by means of a screw connection, in relation to the first piston.  Ishibashi discloses in Fig. 5 and page 3, piston rod 22 which is formed by a screw connection, in relation to the piston 20.  Therefore it would have been obvious to one of ordinary skill in the art to provide a screw connection for the piston rod and the piston in order to provide a piston arrangement that can replace the piston rod of different lengths when necessary.
Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 3, none of the prior art of record teaches or discloses wherein the compressed air regulating element for the first compressed air duct subsequently provides the pressure application to the first inner volume with a specific time offset in relation to the pressure application to the second inner volume, wherein the time offset is dependent on reaching of the transition position by the second piston or is predetermined in a chronologically controlled manner by the lifting function in combination with the rest of the limitations in claims 1-3.
Regarding claim 4, none of the prior art of record teaches or discloses wherein the at least one stop point defines the extended equipping position, the retracted processing position, and/or the transition position, and the position of the at least one stop point is variable within a defined stop range along an adjustment axis extending at least substantially parallel to the longitudinal axis (L), in particular wherein an extension of the stop range is at least 0.5 mm or 1 mm in the direction of the longitudinal axis (L) in combination with the rest of the limitations in claims 1 and 4.
Regarding claim 11, none of the prior art of record teaches or discloses wherein the at least one stop point defines the extended equipping position, the retracted processing position, and/or the transition position, and the position of the at least one stop point is variable within a defined stop range along an adjustment axis extending at least substantially parallel to the 
McMillin et al. does not disclose the pressure application to the first inner volume with a specific time offset in relation to the pressure application to the second inner volume.  McMillin also does not disclose the stop point which is variable within a defined stop range along an adjustment axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        October 23, 2021